Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of PCT/CN2017/099804 (filed 08/31/2017).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Objections
Claims 2 and 9 are objected to because of the following informalities, and appropriate correction is required.
Claim 2 line 2, the phrase “channelcomprises” should be separated as “channel comprises”.
Claim 9 line 10, the phrase “adownlink” should be separated as “a downlink”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 9, 10, 11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 4, "the operations" has no antecedent basis.  Similar problem appears in claim 8.
Claim 2 line 3-4, the phrase “[performing…] data transmission” is unclear and ambiguous as to whether it is referred to the “[performing…] data transmission” as in claim 1 line 3.  If indeed so, it is suggested that --- [performing…] data transmission --- be changed to --- [performing…] the data transmission ---. Similar problem appears in each of claims 9, 10, 11, 18, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US 20180309479 A1, hereinafter Yerramalli), in view of Ye et al. (WO/2018/191538, hereinafter Ye, NOTE: corresponding US 20210058206 A1 is currently being used for rejection citation purposes).

Regarding claim 1, Yerramalli teaches an apparatus, comprising: one or more processors; and a non-transitory memory for storing computer instructions that when executed by the one or more processors (see at least fig. 7, e.g. device components)
cause the apparatus to perform the operations of (in general, see figures 2-3 and their corresponding paragraphs at least 76-88; see also fig. 6 for additional relevant information in form of flowchart): 
determining N fixed channels, wherein N is an integer greater than or equal to 2 (see at least para. 77, e.g. identify one or more anchor channels 205); 
determining a first fixed channel from the N fixed channels, wherein the first fixed channel is M channels in the N fixed channels, M≤N, and M is a positive integer (see at least para. 85 of fig. 3, e.g. anchor channels 305, for example "Anchor Channel 1" and/or "Anchor Channel 2"); 
sending a discovery reference signal (DRS) on the first fixed channel, wherein the DRS comprises at least one of a synchronization signal, a broadcast information, or 
performing, through frequency hopping, data transmission on a non-anchor channel, wherein the non-anchor channel includes a channel other than the N fixed channels (see at least para. 85 of fig. 3, e.g. frequency hopping pattern 300 illustrates patterns by which base stations 105 hop between anchor channels 305 (e.g., "Anchor Channel 1" and "Anchor Channel 2") and non-anchor channels 310 (e.g., "Hopping Channel 1," "Hopping Channel 2," etc. through "Hopping Channel N")).
Yerramalli differs from the claim, in that, it does not specifically disclose data channel, which is well known in the art and commonly used for improving communication spectrum usage.
Ye, for example, from the similar field of endeavor, teaches similar or known mechanism of using data channel (see at least para. 80, non-anchor channels for data channel), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ye into the apparatus of Yerramalli for improving communication spectrum usage.

Regarding claim 2, Yerramalli in view of Ye teaches performing, through frequency hopping, data transmission on the data channelcomprises: performing, between two consecutive times for sending the DRS, data transmission on p data channels for a predetermined time length for at least one time, wherein p≥1, and p is an 

Regarding claim 3, Yerramalli in view of Ye teaches sending the discovery reference signal (DRS) is sent on the first fixed channel, comprises: sending the DRS on the first fixed channel in one sending time window, wherein the one sending time window is a time interval for sending the DRS.  (Yerramalli, see at least para. 86 of fig. 3, e.g. using frequency hopping pattern 300)

Regarding claim 5, Yerramalli in view of Ye teaches before sending the discovery reference signal DRS on the first fixed channel, the operations further comprises: determining a sending time window based on a pre-configured time window configuration information, or determining the sending time window based on an identifier of a cell accessed by a user terminal.  (Yerramalli, see at least para. 94 of fig. 6 in view of fig. 3, e.g. base station 105-b may identify a frequency hopping pattern for “determining a sending time window based on a pre-configured time window configuration information”)

Regarding claim 6, Yerramalli in view of Ye teaches determining the first fixed channel from the N fixed channels, comprises: determining the first fixed channel from the N fixed channels based on a preconfigured fixed channel configuration information, or determining the first fixed channel from the N fixed channels based on an identifier of a cell accessed by a user terminal.  (Yerramalli, see at least para. 94 of fig. 6 in view of 

Regarding claim 7, Yerramalli in view of Ye teaches sending the discovery reference signal (DRS) on the first fixed channel, the DRS further comprises a data channel configuration information on the first fixed channel, wherein the data channel configuration information indicates a predetermined duration for uplink transmission, and a predetermined duration for downlink transmission.  (Yerramalli, see at least fig. 3 and para. 86, e.g. DRS, including MIB and SIB, may be used to indicate parameters of frequency hopping pattern 300; Ye, see at least para. 61, e.g. TDD configuration defined in a SIB)

Regarding claim 8, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 8 performs reverse procedures of those of claim 1; more specifically, it would be an apparatus of claim 8 performs the reverse receiving from and transmitting to an apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 17, Yerramalli in view of Ye teaches the data channel further includes a plurality of channels, and each of the plurality of channels corresponds to channels other than the N fixed channels.  (Yerramalli, see at least fig. 3 and para. 85, e.g. anchor channels 305 (e.g., "Anchor Channel 1" and "Anchor Channel 2") and non-

Regarding claim 18, Yerramalli in view of Ye teaches time intervals in which data transmission is performed on the p data channels are different in response to p being not less than 2.  (Yerramalli, see at least fig. 3, e.g. example of how eNB1 transmits on each of the 310-a, b, and c, note: same for eNB2 and eNB3)

Regarding claims 10, 11, 12, 14, 15, 16, 19, and 20, these claims are rejected for the same reasoning as claims 1, 2, 3, 5, 6, 7, 17, and 18, respectively, except each of these claims is in method claim format.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465